Burr, J.
(concurring):
. I concur, but venture to suggest that any confusion arising from the language of subdivision 1 of section 8 of the Liquor Táx Law, which specifies the basis for fixing the amount of the tax as the population determined by the “last State census,” may be avoided if we keep firmly in mind that subdivision 1 is dealing with a condition existing at the time that the law became operative, while subdivision 8 deals with a condition subsequently to arise. As Mr. Justice Carr clearly points out in his opinion, when the act of 1900 was passed the Legislature knew that the last State census* was in 1892, and that the decennial United States census was about to be taken. So it may'be urged that when the act of 1909 was passed the Legislature knew that the most recent determination of population was that obtained through the State census of 1905, and it, therefore, referred to that as a basis for fixing the amount of the present tax. In providing for automatic changes in the future, it knew of the obligation to take a United States census in 1910, and another State census in 1915, and it, therefore, referred to each of these methods of enumeration as- a basis of computation.
Order and determination of the.Special Term reversed, and writ of certiorari dismissed, with costs.